Citation Nr: 1454818	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jacob Bernhardt, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was afforded a hearing before a Decision Review Officer in February 2014.  A transcript is of record.  In October 2014, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file reveals that the Veteran was awarded Social Security Administration (SSA) benefits and was assigned a disability onset date.  In February 2010 a request was made to obtain the medical records associated with the Veteran's application for SSA benefits; however, there is no indication that these records were obtained and associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to obtain the Veteran's complete SSA record.

The Veteran receives treatment from VA; however, the most recent treatment records associated with the claims file are dated in January 2010.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, it is necessary to remand the claim for complete VA treatment records to be obtained and associated with the claims file.

The record reveals that the Veteran has been treated by a Dr. S., Dr. B.M., and Elks Rehab.  See September 2005 and November 2009 treatment notes, October 2014 correspondence.  Records from Dr. S., Dr. B.M., and Elks Rehab have not been associated with the claims file.  As such, after obtaining adequate authorization, attempts must be made to obtain complete treatment records from Dr. S., Dr. B.M., and Elks Rehab.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from SSA regarding any disability claims, to include the underlying medical records. If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  Obtain complete VA treatment records pertaining to the Veteran, including those dated since January 2010.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. S., Dr. B.M., and Elks Rehab.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Following completion of all indicated development, readjudicate the Veteran's claim in appellate status.  If the benefit sought on appeal remains denied, the Veteran and the attorney-representative should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

